El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Josefina Finlay confirió poder a su esposo Rafael Fabián para enajenar, y vender, gravar e hipotecar, ceder y per-mutar los bienes inmuebles y derechos reales que pertenez-can a la sociedad conyugal, así como para constituir toda clase de sociedades y para otorgar l&s cancelaciones totales y parciales de hipotecas que procedan, facultándolo y auto-rizándolo además para disponer en igual forma de los bienes muebles e inmuebles, créditos, derechos y acciones de toda especie que sean exclusivamente de la mandante y para can-celar las hipotecas que también le pertenezcan particular-mente. De conformidad, como se alega, con este poder, el referido Fabián hizo un contrato de arrendamiento por el término de seis años y tres meses de una finca urbana de la propiedad de su esposa, situada en San Juan, calle de San Justo. El Registrador de San Juan, Sección Ia., denegó la inscripción del contrato de arrendamiento por el fundamento de que en el poder, en realidad, no se conferían a dicho apo-derado facultades generales para arrendar, ni poder expreso para arrendar por más de seis años.
Los recurrentes alegan que la intención de conferir la facultad para arrendar puede deducirse de las palabras arriba empleadas. No podemos estar de acuerdo con esta alega-ción de los recurrentes. El acto que aquí se trató de ejecu-tar no es una, venta, gravamen, hipoteca, cesión o permuta. El contrato de arrendamiento puede, quizás, ser considerado como un acto de administración, pero ningún poder para ad-ministrar fué conferido a Rafael Fabián por su esposa. El *803arrendamiento por más de seis años, qne da al arrendatario, después de inscrito en el registro, nn derecho real contra el comprador, constituye una limitación de los derechos del arrendador, pero no un gravamen. Semejante arrendamiento lo considera la Dirección General de los Registros como una enajenación parcial de la propiedad, para lo cual es nece-sario un poder expreso. Resolución de noviembre' 20, 1900, confirmada por la de octubre 26, 1904. Resoluciones pare-cidas fueron dictadas en mayo 26, 1906, y mayo 29, 1907.
Este tribunal ha resuelto siempre que los poderes deben ser estrictamente interpretados. Baquero et al. v. El Registrador de San Juan, 22 D. P. R., 24, y casos citados. La nota debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.